EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:

In the Title:  “AND METHHOD FOR FORMING THE SAME” has been deleted.

The Title now reads –BUNDLED PRODUCT AND SYSTEM--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific claim limitation of, “a circumference of the second package material prior to heat shrinking is 25 mm or greater than a circumference of the bundle, the circumference of the second package material after heat shrinking is 10 mm or smaller than the circumference of the bundle” in combination as claimed in claims 1, 19 and 22 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, the prior art of Moore et al. (US 2013/0008135) discloses a shippable bundled product comprising: a plurality of paper product rolls 100 each individually packaged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-19 and 21-22 appear to define over the available prior art and therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735